Oi=F!CEOFTHEATTORNEY       GkNERALOFTEXAS
                  AUSTIN
       t&e oanvaas VOIImade ia due time, the votes
      ~opntea   andtabalsted and the Co. Judge marked
       oa the vote tabulationsheet the aords~ *Bee-
       t&on ordered carried,' SlgpeilCounty Jud@. f
      &o~not f%ud in the papers or tinutas  say proala-
      ;&atilyuthe Co. Judge ever amde or auy evidenoe
      :'fbPt.aproelamatlonwas we.r postedat the Court-
      @us.e door for 30 tiys. Ha, under art. 6961
      reaXdwo bare aprimaftie      case andavalld
      'eldotioneven thon@awe oamwt find the procla-
      'Iprtianorrecerdof ltsharingbeem posted?



           1. Terry Couuty is Wt. authorized to hold an slec-
tion,~wxler Artiole 696.4,of,the aarised citil Statutee of
Texaf~,since the county is not enumeratedin the counties
tlteMmna#dasbeneflciariee      or theohopter.                              -v
                Under the h01din.gof the Court of Criminal Ap-.
peals, in~ghoes        T. State, 4% S. W. (2) 739, citedby joa
it   ia our oy2inbu that the election ordered in Terry county c4
&member 8, 1924,~is vo3.d.
           met epinion jtlsta53ntlonedaonstruad Artiolo a959,
lceY%seJd
        Ciril   statutos,   $92&   in   respeot   to   the eharaoter and
extentofpubllshednotioe,the             6tatutebelagr

          Vlhe Comtp Judge shall issue au order
     for such election and cause public hotieee
     thereof to be given for at least thirty days
     betors the day of eleotion,bj publication
     of the order tharef+orin sosae rxwspaptirpub-
     lished in the county, if there be OPO.~
The etatutaIs UnC~sd.
          The notice rhlch was held to be %nsufTident was
publishediisa dpLly paper in the oitF oi Houston ouco a
reek for four succesalvereeks, begl.nn%ngon Tuesday, April
22, 1930, and bml3.n.gon Tueedsy, Xay 13, 1930, the parlod be-
tween the first and laat publicationbeing twenty-twodays.
The electionras held in iiarrlsCounty on Saturday,Uay 24,
I930. ma wurt saiut
                                                                    200

    Honorableil.ii.virgilCrawford- page 3



              aThe trot that the groat aqerity ei
         counties in this State have no daily paper
         aouZd indicate that it 80s not the inten-
         tion of the Legislature to req&,re piblica-
         t&m in a dally paper. Areokly piper, in
         our opinion, would aawrer the reqairfment
         of thf3.
                etatute,but the publf4at.lon slust
         oontisnein each succoecdvelrrrrtlsof the
         paper during at least thirty days before
         the day of election.*

               Concerningthe election held In Terry County,
    you say1
              *Terry County held an eleotlo?aoa the
         abore on January 24, I%?S. The election
         was ordered DeOe8OiW 8, 1934. end ~Otiot!
         tUtsot pubUsaea fram Dectuiber,s2 to Jaw
         uaryl20t1926.   s&l& n0tL40 was publl.ldI-
         od for tNrty days b&ore the election but
         not ,&u?xt preoedj‘ng
                             slmJe.*
             ue tNnk these isets bx%ag ysur emotion with&n
    ,the,holdlng
               of the hurt of i2'hhal A-18.
               3. Xou ceuld not make 8 prbm Peale case for fhs
    elerriim of January’24, 1926, if tho mlmztes of the carmrrdo-
            Courts&mmthe truth,becau~,as WC have 8bom,
    .$#Uumrs*
    .$W aotiao was not rqplarly ptrbUsbed and for the ttrrthsr
    r!%sanae twder ahming the rosEa.ltof tmab oleotion has
    War been recorded in tho dxmtes of the CuwUsdoaers~
    -Art, as required by Article 8961, of the Rerieed M-1
    8tatutee,the 3.avbeing the s~lsethen as now.

I
                                   very tray ywrs
                                 ATTQRX2X